Exhibit 10.1
AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
           THIS AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT, dated as of March 25, 2011 (this “Amendment”), is by and
among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation
(“Tenneco Operating”), as Servicer (the “Servicer” and, together with Seller,
the “Seller Parties”),
     (c) Falcon Asset Securitization Company LLC, a Delaware limited liability
company, and Liberty Street Funding LLC, a Delaware limited liability company,
as Conduits (each, a “Conduit”),
     (d) The entities party hereto as “Committed Purchasers” (the “Committed
Purchasers” and together with the Conduits, the “Purchasers”)
     (e) The Bank of Nova Scotia (“Scotiabank”), Wells Fargo Bank, N.A. (“Wells
Fargo”) and JPMorgan Chase Bank, N.A. (“JPMorgan”), as Co-Agents (each a
“Co-Agent”), and
     (f) JPMorgan, in its capacity as administrative agent under the Receivables
Purchase Agreement (as defined below) (in such capacity, together with its
successors and assigns, the “Administrative Agent” and, together with each of
the Co-Agents, the “Agents”),
and consented to by Wells Fargo, as Second Lien Agent under the Intercreditor
Agreement (as defined below) (in such capacity, together with its successors and
assigns, the “Second Lien Agent”).
W I T N E S S E T H :
          WHEREAS, Seller, Servicer, the Purchasers, the Co-Agents and the
Administrative Agent are parties to that certain Third Amended and Restated
Receivables Purchase Agreement dated as of March 26, 2010 (as heretofore
amended, the “Receivables Purchase Agreement”);
          WHEREAS, Seller, Servicer, the Administrative Agent, as First Lien
Agent, and the Second Lien Agent are parties to that certain Intercreditor
Agreement dated as of March 26, 2010 (as heretofore amended, the “Intercreditor
Agreement”);
          WHEREAS, the parties wish to amend the Receivables Purchase Agreement
and extend the facility evidenced thereby on the terms and subject to the
conditions set forth herein; and
          WHEREAS, the Purchasers and Agents are willing to agree to, and the
Second Lien Agent is willing to consent to, such amendments and extension
subject to the terms and conditions set forth herein.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement.
          2. Amendments. Upon satisfaction of the conditions precedent set forth
in Section 3 hereof, the Receivables Purchase Agreement is hereby amended as of
the Effective Date as follows:
     (a) The definition of “Scotiabank” appearing in the recitals to the
Receivables Purchase Agreement is amended to delete the words “acting through
its New York Agency”.
     (b) Section 5.1 of the Receivables Purchase Agreement is amended to insert
the following provision as new clause (y) immediately after clause (x) thereof:
          “(y) Trading with the Enemy Act; United States Foreign Corrupt
Practices Act; OFAC. (i) Such Seller Party is in compliance, in all material
respects, with the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto. No part of the proceeds of the purchases,
including without limitation, Incremental Purchases and Reinvestments, made
hereunder will be used by such Seller Party or any of its Affiliates, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
     (ii) Neither such Seller Party nor any of its Subsidiaries is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC. Neither such Seller Party nor any of its Subsidiaries
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds
received by such Seller Party from any purchase, including without limitation,
any Incremental Purchase and any Reinvestment, made hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.”
     (c) Section 10.2 of the Receivables Purchase Agreement is amended:
     (1) to delete the parenthetical “(without duplication of any amounts
payable as described in Section 10.4 below)” appearing in the first sentence of
Section 10.2(a) in its entirety;
     (2) to restate clause (iii) of the definition of “Regulatory Change”
appearing in Section 10.2(a) in its entirety to read as follows:
     “(iii) the compliance, whether commenced prior to or after the date hereof,
by any Affected Entity or Purchaser with the requirements of (a) the final rule
titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital
Maintenance: Regulatory Capital; Impact of Modifications to Generally Accepted
Accounting Principles; Consolidation of Asset-Backed Commercial Paper Programs;
and Other Related Issues, adopted by the United States bank regulatory agencies
on December 15, 2009 (the “FAS 166/167 Capital Guidelines”) or (b) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or any existing or
future rules,

2



--------------------------------------------------------------------------------



 



regulations, guidance, interpretations or directives from the U.S. bank
regulatory agencies relating to the FAS 166/167 Capital Guidelines or the
Dodd-Frank Wall Street Reform and Consumer Protection Act (whether or not having
the force of law)”;
     (3) to insert the following proviso at the end of the first sentence of
Section 10.2(c):
     “; provided, that in the event that any Purchaser or any Affected Entity
requests to have the facility evidenced by this Agreement rated in accordance
with this clause (c), such Purchaser or Affected Entity (or the Administrative
Agent on behalf of such Purchaser or Affected Entity) shall retain the
applicable rating agencies on its behalf as investors and shall pay all
necessary fees in connection with obtaining and maintaining the Required
Ratings”; and
     (4) to delete the third sentence of Section 10.2(c) (which reads “The
Seller shall pay the initial fees payable to the credit rating agencies (or
credit rating agency, as applicable) for providing the rating(s) and all ongoing
fees payable to the credit rating agencies (or credit rating agency, as
applicable) for their continued monitoring of the rating(s).”) in its entirety.
     (d) Section 10.4 of the Receivables Purchase Agreement is deleted in its
entirety.
     (e) The phrase “or Conduit Agent requests compensation under Section 10.4”
appearing in clause (i) of Section 13.2(a) of the Receivables Purchase Agreement
is deleted in its entirety.
     (f) Clause (iii) of Section 14.5(c) of the Receivables Purchase Agreement
is amended and restated in its entirety to read as follows:
     “(iii) by the Agents or Conduits, to any rating agency (including, without
limitation, any nationally recognized statistical rating organization in
compliance with Rule 17g-5 under the Securities Exchange Act of 1934),
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Conduit or any entity organized for the purpose of purchasing,
or making loans secured by, financial assets for which either of the Co-Agents
or one of its Affiliates acts as the administrative agent and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing;
provided that each such Person is informed of the confidential nature of such
information”.
     (g) Article XIV of the Receivables Purchase Agreement is amended to insert
the following provision as new Section 14.16 immediately after Section 14.15
thereof:
     “Section 14.16 USA PATRIOT Act Notice. Each Purchaser that is subject to
the Patriot Act (as hereinafter defined) and each Agent (for itself and not on
behalf of any Purchaser or any other Agent) hereby notifies the Seller that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Seller, which
information includes the name and address of the Seller and other information
that will allow such Purchaser or such Agent, as applicable, to identify the
Seller in accordance with the Patriot Act.”
     (h) The following definitions appearing in Exhibit I to the Receivables
Purchase Agreement are amended and restated in their entireties to read,
respectively, as follows:
     “Concentration Limit” means, at any time, for any Obligor, 3.6% of the
aggregate Outstanding Balance of all Eligible Receivables after subtracting the
Pass Through Reserve, the Warranty Reserve, the Sales-Promotion Reserve and the
Price Give Back Accrual, or such other

3



--------------------------------------------------------------------------------



 



higher amount (a “Special Concentration Limit”) for such Obligor designated by
the Administrative Agent; provided, that in the case of an Obligor and any
Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; provided, further, that any
Agent may, upon not less than ten (10) Business Days’ notice to Seller, cancel
any Special Concentration Limit. As of March 25, 2011, and subject to
cancellation as described above, (i) any Obligor and its Affiliates shall have a
Special Concentration Limit equal to 6% of aggregate Outstanding Balance of all
Eligible Receivables after subtracting the Pass Through Reserve, the Warranty
Reserve, the Sales-Promotion Reserve and the Price Give Back Accrual, so long as
such Obligor’s long term debt ratings equal or exceed “BBB-” from Standard &
Poor’s, a division of the McGraw-Hill Companies (“S&P”) and “Baa3” from Moody’s
Investors Service, Inc. (“Moody’s”); and (ii) the Special Concentration Limits
of (a) Ford Motor Company and its Affiliates shall be equal to the lesser of
6.0% of Eligible Receivables or 50% of the Loss Reserve Floor, (b) General
Motors Company and its Affiliates shall be equal to the lesser of 6.0% of
Eligible Receivables or 50% of the Loss Reserve Floor, (c) Uni-Select Inc. and
its Affiliates shall be equal to 4.5% of the aggregate Outstanding Balance of
all Eligible Receivables after subtracting the Pass Through Reserve, the
Warranty Reserve, the Sales-Promotion Reserve and the Price Give Back Accrual
and (d) each of Advance Stores Company, Inc., O’Reilly Automotive, Inc. and
Genuine Auto Parts (NAPA), in each case together with its Affiliates, shall be
equal to 8.0% of the aggregate Outstanding Balance of all Eligible Receivables
after subtracting the Pass Through Reserve, the Warranty Reserve, the
Sales-Promotion Reserve and the Price Give Back Accrual.
     “Dilution Reserve” means, on any date of determination, an amount equal to
the greater of (a) 10% of the Net Receivables Balance, and (b) the amount
determined pursuant to the following formula:

         
 
      { (SF x ED) + [ (DS — ED) x (DS/ED) ] } x DHR x NRB
 
       
 
  where:    
 
       
 
  SF   = 2.25;
 
       
 
  ED   = Expected Dilution;
 
       
 
  DS   = Dilution Spike;
 
       
 
  DHR   = Dilution Horizon Ratio; and
 
       
 
  NRB   = Net Receivables Balance.

     “Fee Letter” means the Eleventh Amended and Restated Fee Letter dated as of
March 25, 2011 by and among Seller and the Agents, as the same may be amended,
restated or otherwise modified from time to time.
     “Liquidity Termination Date” means March 23, 2012.
     “Loss Reserve Percentage” means a percentage equal to 2.25 times the
product of the Default Ratio times the Loss Horizon Ratio.
     (i) Clause (i) of the definition of “Eligible Receivable” appearing in
Exhibit I to the Receivables Purchase Agreement is amended and restated in its
entirety to read as follows:

4



--------------------------------------------------------------------------------



 



          “(i) the Obligor of which (a) if a natural person, is a resident of
the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the United States; provided,
however, that notwithstanding the foregoing, at any time Receivables owing from
Obligors that are residents of, or organized under the laws of Canada (or any
political subdivision thereof) in an aggregate Outstanding Balance not exceeding
10.0% of the aggregate Outstanding Balance of all Receivables may constitute
“Eligible Receivables” if such Receivables otherwise satisfy the requirements
hereof; (b) is not an Affiliate of any of the parties hereto; (c) is not a
Designated Obligor; (d) is not a government or a governmental subdivision or
agency; and (e) has not contested the validity of any Receivables Sale Agreement
or this Agreement,”.
     (j) Exhibit I to the Receivables Purchase Agreement is amended by inserting
the following new defined term, in appropriate alphabetical order, therein:
     “OFAC” means The Office of Foreign Assets Control of the U.S. Department of
the Treasury.
     “Sanctioned Entity” means (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
     “Sanctioned Person” means a person named on the list of Specially
Designated Nationals maintained by OFAC.
          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agents and the Purchasers that (a) both
immediately before and immediately after giving effect to the amendments
contained in Section 2 hereof, no Amortization Event or Potential Amortization
Event exists and is continuing as of the date hereof, (b) the Receivables
Purchase Agreement, as amended hereby, constitutes the legal, valid and binding
obligation of such Seller Party enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law and (c) each
of such Seller Party’s representations and warranties contained in the
Receivables Purchase Agreement is true and correct as of the date hereof as
though made on such date (except for such representations and warranties that
speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon (a) receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below, (b) receipt by the Administrative Agent of counterparts to an
eleventh amendment and restatement of the Fee Letter, duly executed by the
Agents and Seller and (c) receipt by each of Falcon, Liberty Street and Wells
Fargo of the Amendment Fee payable to it under (and as defined in) the Fee
Letter.
          5. Ratification. Except as expressly modified hereby, the Receivables
Purchase Agreement is hereby ratified, approved and confirmed in all respects.

5



--------------------------------------------------------------------------------



 



          6. Reference to Agreement. From and after the Effective Date, each
reference in the Receivables Purchase Agreement to “this Agreement”, “hereof”,
or “hereunder” or words of like import, and all references to the Receivables
Purchase Agreement in any and all agreements, instruments, documents, notes,
certificates and other writings of every kind and nature shall be deemed to mean
the Receivables Purchase Agreement, as amended by this Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, including Sidley Austin LLP, which
attorneys may also be employees of an Agent) incurred by the Agents in
connection with the preparation, execution and enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. This Amendment
may be signed in any number of counterparts with the same effect as if the
signatures thereto and hereto were upon the same instrument.
          10. Notice Address. Pursuant to Section 14.2 of the Receivables
Purchase Agreement, each of Scotiabank, individually and as Liberty Street
Agent, and Liberty Street hereby specifies to each of the other parties hereto
the address and facsimile and telephone numbers set forth on its signature page
to this Amendment as its address and facsimile and telephone numbers for the
purpose of notice under the Receivables Purchase Agreement and the other
Transaction Documents.
          11. Amendment of Second Lien Receivables Purchase Agreement. The
Purchasers and Co-Agents hereby authorize and direct JPMorgan, in its capacity
as First Lien Agent under the Intercreditor Agreement, to execute and consent to
the amendment of the Second Lien Receivables Purchase Agreement in the form
attached as Schedule I hereto. The parties hereto acknowledge and agree that
JPMorgan, as First Lien Agent, shall be entitled to the rights and benefits of
Article XI of the Receivables Purchase Agreement in connection with the
execution of such amendment.
[Signature Pages Follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                  FALCON ASSET SECURITIZATION COMPANY LLC
 
                By: JPMorgan Chase Bank, N.A., Its Attorney-in-Fact
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Falcon
Agent and as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to
Amendment No. 1 to Third Amended and Restated Receivables Purchase Agreement
(Tenneco Automotive RSA Company)

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as a     Committed Purchaser and as
Liberty Street Agent
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                Address for Notice:
 
           
 
      The Bank of Nova Scotia    
 
      711 Louisiana, Suite 1400    
 
      Houston, Texas 77002    
 
      Attention: John Frazell    
 
      Telephone No.: (713) 752-3426    
 
      Facsimile No.: (713) 752-2425    
 
                With a copy of any Purchase Notice or Reduction Notice to:
 
           
 
      The Bank of Nova Scotia Capital    
 
      One Liberty Plaza, 24th Floor    
 
      New York, NY 10006    
 
      Attention: Vilma Pindling    
 
      Telephone No.: (212) 225-5410    
 
      Facsimile No.: (212) 225-6465    

     Signature Page to
Amendment No. 1 to Third Amended and Restated Receivables Purchase Agreement
(Tenneco Automotive RSA Company)

 



--------------------------------------------------------------------------------



 



                  LIBERTY STREET FUNDING LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                Address for Notice:    
 
           
 
      c/o Global Securitization Services, LLC    
 
      114 West 47th Street, Suite 2310    
 
      New York, NY 10036    
 
      Attention: Jill Russo    
 
      Telephone No.: (212) 295-2745    
 
      Facsimile No.: (212) 302-8767    
 
                With a copy to:    
 
           
 
      The Bank of Nova Scotia    
 
      711 Louisiana, Suite 1400    
 
      Houston, Texas 77002    
 
      Attention: John Frazell    
 
      Telephone No.: (713) 752-3426    
 
      Facsimile No.: (713) 752-2425    
 
                With a copy of any Purchase Notice or Reduction Notice to:
 
           
 
      The Bank of Nova Scotia Capital    
 
      One Liberty Plaza, 24th Floor    
 
      New York, NY 10006    
 
      Attention: Vilma Pindling    
 
      Telephone No.: (212) 225-5410    
 
      Facsimile No.: (212) 225-6465    

Signature Page to
Amendment No. 1 to Third Amended and Restated Receivables Purchase Agreement
(Tenneco Automotive RSA Company)

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., as a         Committed Purchaser and
as Wells Fargo Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

          ACKNOWLEDGED AND CONSENTED TO:    
 
        WELLS FARGO BANK, N.A.,     as Second Lien Agent    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Signature Page to
Amendment No. 1 to Third Amended and Restated Receivables Purchase Agreement
(Tenneco Automotive RSA Company)

 



--------------------------------------------------------------------------------



 



                  TENNECO AUTOMOTIVE RSA COMPANY,
a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
 
  TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment, confirms that its Performance Undertaking remains unaltered
and in full force and effect and hereby reaffirms, ratifies and confirms the
terms and conditions of its Performance Undertaking:

                  TENNECO INC., a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to
Amendment No. 1 to Third Amended and Restated Receivables Purchase Agreement
(Tenneco Automotive RSA Company)

 